   Case 1:20-cv-00052-JRH-BKE Document 10 Filed 01/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT                         FiLED
                                                                           U.S. DISTRICT COURT
                                                                              AUGUSTA OiV.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                           2021 JAN -U A IF 11
                                   AUGUSTA DIVISION

                                                                         CLERR
ANTHONY HERRINGTON,                            )                             SO.DiST. OFGA.
                                               )
              Petitioner,                      )
                                               )
       V.                                      )           CV 120-052
                                               )
TIMOTHY WARD, Commissioner,                    )
                                               )
              Respondent.                      )


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 9.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Vlagistrate Judge

as its opinion, and DENIES the instant petition, brought pursuant to 28 U.S.C. § 2254.

       Further, a prisoner seeking relief under § 2254 must obtain a certificate of

appealability (“COA”) before appealing the denial of his application for a writ of habeas

corpus. This Court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.”       Rule 11(a) to the Rules Governing Section 2254

Proceedings. This Court should grant a COA only if the prisoner makes a “substantial

showing of the denial of a constitutional right.   28 U.S.C. § 2253(c)(2). For the reasons set

forth in the Report and Recommendation, and in consideration of the standards enunciated in

Slack V. McDaniel. 529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite
   Case 1:20-cv-00052-JRH-BKE Document 10 Filed 01/04/21 Page 2 of 2




                                                                    1
showing. Accordingly, the Court DENIES a COA in this case.              Moreover, because there

are no non-frivolous issues to raise on appeal, an appeal would not be taken in good faith.

and Petitioner is not entitled to appeal informa pauperis.      28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of Respondent.

       SO ORDERED this              day of January, 2021, at Augusta, Georgia.




                                            j. ranMe hall/Chief judge
                                            UNITE^STATES DISTRICT COURT
                                            SOUTflERN DISTRICT OF GEORGIA




       Ui
          If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a)
to the Rules Governing Section 2254 Proceedings.

                                               2
